DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10, 14, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10 and 12 of U.S. Patent No. 10,908,679 B2 to Johnston et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar as shown below:
17/161,014
10,908,679
1. A system comprising:
a processor communicatively connected to a persistent memory;
a display communicatively connected to the processor to show at least one simulated 3D object to a user;

a camera communicatively connected to the processor to track a body position of the user;
wherein upon detecting a shift of the body position, other than a head position, of the user in a first direction, the processor is to cause a scene perspective to rotate in a second direction opposite to the first direction.

a processor communicatively connected to a persistent memory;
a display to show at least one simulated 3D object communicatively connected to the processor;

a wearable device attached to a user, the wearable device being communicatively connected to the processor and providing information, separately from the camera, to track the user head position and other user movements,
wherein if the camera and the wearable device each track the head position moving in one direction with respect to the display, the processor causes a displayed representation of a scene perspective on the display to rotate in an opposite direction to aid in looking around the simulated 3D object, and
wherein if at least one of the camera or the wearable device detects a shift of the body of the user, other than the head position, in one direction, the scene 
4. A system as recited in claim 1, further comprising advertising circuitry communicatively connected to the processor to cause targeted advertisements to be displayed.

2. The system as recited in claim 1, wherein a small movement in head position causes an exaggerated scene perspective rotation.
10. A method comprising:
displaying at least one simulated 3D object in a scene on a display;
displaying targeted advertisement in the scene on the display;
tracking a body position of a user based on data from a camera; and
detecting a shift of the body position, other than a head position, of the user in a first direction and responsively causing a scene perspective to rotate in a second direction opposite to the first direction.
5. A method, comprising:
displaying on a 2D display simulated 3D objects;
tracking a user head position with a camera connected to the 2D display and a wearable device connected to a user, the wearable device providing tracking information separately from the camera, the wearable device also tracking other user movements and the camera also tracking eyes of the user and body position of the user;

translating a viewing angle with respect to the display of the simulated 3D objects according to the gesture, wherein a displayed representation of a scene perspective on the display varies with the viewing angle, and
wherein if at least one of the camera or the wearable device detects a shift of the body of the user, other than the head position, in one direction, the scene perspective shifts in the opposite direction.
8. The method as recited in claim 5, further comprising placing targeted advertising in the simulated 3D scene.



display at least one simulated 3D object in a scene on a display;
display targeted advertisement in the scene on the display;
track a body position of a user based on data from a camera; and
detect a shift of the body position, other than a head position, of the user in a first direction and responsively cause a scene perspective to rotate in a second direction opposite to the first direction.
9. An apparatus, comprising:
a display to show simulated 3D objects; and
a camera communicatively connected to the display to track a user head position;
wherein when the head position moves in one direction with respect to the display, a displayed representation of a scene perspective on the display rotates in an opposite direction to aid in looking around simulated 3D objects,
wherein the user head position is tracked by the camera and a wearable device connected to the user, the wearable device to provide tracking information separately from the camera, the wearable device also tracking other user movements and the camera also tracking eyes of the user and body position of the user, and

12. The apparatus as recited in claim 9, further comprising targeted advertising displayed in the simulated 3D scene.

10. The apparatus as recited in claim 9, wherein a small movement in head position causes an exaggerated scene perspective rotation.

Claims 2-4, 6-9, 11-13, 15-18, 20-22, 24 and 25 are dependent on claims 1, 10 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627